Appeal from judgment, Supreme Court, Bronx County, rendered on July 12, 1977, which was held in abeyance pending remand for a full competency hearing to determine the mental capacity of the defendant at the time of trial and at the time of sentencing (order of this court entered on July 3, 1979) dismissed. The defendant has not made himself available to the jurisdiction of the court (cf. People v Parmaklidis, 38 NY2d 1005). Defendant has served this sentence. Diligent attempts to locate the defendant by both defense counsel and the office of the District Attorney have not been successful. Concur&emdash;Murphy, P. J., Kupferman, Fein, Lane and Lynch, JJ.